UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CARLOS ENRIQUE CRUZ-DIAZ,
Petitioner,

v.
                                                                     No. 94-1865
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Immigration & Naturalization Service.
(A72-017-106)

Argued: April 4, 1995

Decided: February 26, 1996

Before WILKINSON, Chief Judge, WIDENER, Circuit Judge, and
CHAPMAN, Senior Circuit Judge.

_________________________________________________________________

Petition for review denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jeremy A. Litt, Third Year Law Student, International
Human Rights Clinic, Washington College of Law, THE AMERI-
CAN UNIVERSITY, Washington, D.C., for Petitioner. Terri J. Lavi,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Loreto Geisse, Third Year Law Student, Richard Wil-
son, International Human Rights Clinic, Washington College of Law,
THE AMERICAN UNIVERSITY, Washington, D.C., for Petitioner.
Frank W. Hunger, Assistant Attorney General, Ellen Sue Shapiro,
Richard M. Evans, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Petitioner Carlos Cruz-Diaz seeks review of the order of the Board
of Immigration Appeals affirming the decision of the immigration
judge and denying him political asylum under the Immigration and
Naturalization Act, 8 U.S.C. § 1158. We deny the petition.

Cruz-Diaz is a citizen of El Salvador who entered the United States
without inspection on September 22, 1992, at the age of 15. He was
intercepted by the Immigration and Naturalization Service near
Brownsville, Texas, and subsequently released to the custody of his
sister in Washington, D.C. Conceding deportability, Cruz-Diaz sought
either asylum under 8 U.S.C. § 1158(a) or, in the alternative, to leave
the United States voluntarily.

Cruz-Diaz testified at the deportation hearing that he feared for his
life at the hands of both the guerrillas and the army should he return
to El Salvador. He testified about his knowledge of the murder of his
family members and others by both guerrillas and the army in El Sal-
vador. He also told of his experiences of being wounded when fight-
ing with the guerrillas, fleeing and hiding from the guerrillas, and
finally hiding from army soldiers whom he believed to be seeking to
arrest or kill him because of his association with the guerrillas. The
immigration judge found Cruz-Diaz to be honest, straightforward, and
credible, and to have a subjective fear of persecution. However, the

                    2
immigration judge found that the evidence did not support a finding
of actual or imputed political opinion and he found that Cruz-Diaz
had not met the objective requirements for refugee status because he
had not established past persecution or a well-founded fear of perse-
cution on account of actual or imputed political opinion or any of the
other grounds enumerated in the Act for which asylum may be
granted: race, religion, nationality, or membership in a particular
social group. Essentially, the judge found that Cruz-Diaz had served
with the guerillas and that the government was hunting for him on
that account, which was not an act of persecution. The immigration
judge denied asylum, but granted petitioner's request to depart the
United States voluntarily, rather than under order of deportation. On
appeal, the Board of Immigration Appeals (Board) affirmed.

Cruz-Diaz sought review in this court pursuant to 8 U.S.C.
§ 1105a, asserting that the immigration judge and the Board erred by
holding him to the same objective standard as an adult when it failed
to find a well-founded fear of persecution, and by failing to find an
imputed political opinion as a predicate for a well-founded fear of
persecution.

To be eligible for refugee status and discretionary asylum under 8
U.S.C. § 1158, Cruz-Diaz must show a reasonable possibility of per-
secution or that a reasonable person in similar circumstances would
fear persecution on account of his political beliefs or one of the other
enumerated provisions of the statute. INS v. Cardoza-Fonseca, 480
U.S. 421 (1987); M.A. v. INS, 899 F.2d 304, 311 (4th Cir. 1990).
After reviewing Cruz-Diaz's argument, we find no error in applying
this standard of proof for a juvenile. In the absence of statutory intent
to apply a different standard for a juvenile, and in light of the reason-
able interpretation by the INS that the standard as stated takes into
consideration the petitioner's age, we are not at liberty to substitute
a different interpretation.* Chevron U.S.A. Inc. v. Natural Resources
_________________________________________________________________
*We held in M.A. v. INS, 899 F.2d 304, 311 (4th Cir. 1990), that
"`well founded fear' requires an examination both of the subjective feel-
ings of the applicant for asylum and the objective reason for the appli-
cant's fear." (Italics added) This necessarily includes consideration of
age. Cruz-Diaz acknowledges in his brief, p. 24, that the INS Basic Law
Manual also takes into account both the subjective and objective aspects
of the well-founded fear standard.

                    3
Defense Council, Inc., 467 U.S. 837, 844 (1984). There is nothing in
the record that suggests that the immigration judge or the Board failed
to consider the petitioner's age as a factor in determining whether his
fear of persecution was objectively well-founded.

The Immigration Act provides that administrative findings of fact
are conclusive if supported by reasonable, substantial, and probative
evidence on the record viewed as a whole. 8 U.S.C.§ 1105(a)(4). We
must uphold the decision of the Board unless the evidence compels
the conclusion that the petitioner has a well-founded fear of persecu-
tion because of his political opinion or one of the other enumerated
predicates in the statute. INS v. Elias-Zacarias , 502 U.S. 478, 481
(1992). The Board affirmed the immigration judge's factual determi-
nation that the petitioner failed to establish that it was more likely
than not that he would be subject to persecution in El Salvador
because of his actual or imputed political opinion. The guerrillas'
conscription of Cruz-Diaz as a child, his fleeing from the guerrillas,
and his hiding from both the guerrillas and the army and fleeing for
fear of retribution from both does not establish a political opinion on
his part. The evidence does not compel the conclusion that Cruz-Diaz
will be subjected to persecution or other harm based on actual or
imputed opinion, any more than any other citizen of El Salvador who
participated in or refused to participate in the activities of either the
guerrillas or the army. Like the appellant in INS v. Elias-Zacarias,
Cruz-Diaz has failed to establish that either the guerrillas or the army
will persecute him because of his political opinion, rather than the
political opinion of the persecutors or because of the general violence
incidental to the civil war itself. 502 U.S. at 483. See M.A. v. INS, 899
F.2d at 314-15.

In addition, the immigration judge and the Board took notice of the
peace accords that were signed in El Salvador subsequent to Cruz-
Diaz's departure from that country. While the record may indicate
that conditions remain unstable, the immigration judge did not err in
concluding that Cruz-Diaz had failed to demonstrate a distinguishable
circumstance that would increase the likelihood of persecution
because of political opinion, whether actual or imputed.

The petition for review is accordingly

DENIED.

                    4